                                          Case 19-20351              Doc 20     Filed 09/06/19        Page 1 of 4




                                                               United States Bankruptcy Court
                                                                      District of Maryland
 In re      Lawrence Earl Leonard, Jr.                                                                   Case No.   19-20351
                                                                                Debtor(s)                Chapter    13




                                VERIFICATION OF CREDITOR MATRIX - AMENDED


The above-named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her knowledge.



 Date: September 6, 2019                                             /s/ Lawrence Earl Leonard, Jr.
                                                                     Lawrence Earl Leonard, Jr.
                                                                     Signature of Debtor




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
               Case 19-20351   Doc 20   Filed 09/06/19   Page 2 of 4


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




    American Collections E
    205 S Whiting St Ste 500
    Alexandria, VA 22304



    Automated Collection Services, Inc
    2802 Opryland Drive
    Nashville, TN 37214



    Capital One Bank Usa N
    Po Box 30281
    Salt Lake City, UT 84130



    Comptroller of Maryland
    Revenue Administration Division
    110 Carroll St.
    Annapolis, MD 21411-0001



    Internal Revenue Service
    Centralized Insolvency Operation
    P.O. Box 7317
    Philadelphia, PA 19101-7317



    LVNV Funding
    15 South Main Street
    Greenville, SC 29601



    Mason Dixon Funding, Inc
    800 Kinf Farm Blvd
    Suite 210
    Rockville, MD 20850



    Medstar
    3800 Reservoir Rd Nw
    Washington, DC 20007



    Mid Atlantic Water & Sew
    PO Box 96711
    Washington, DC 20090
           Case 19-20351   Doc 20   Filed 09/06/19   Page 3 of 4



Mid-Atlantic Water and Sewer Authority
c/o Stacy Pickett, Esq
264 Merrimac Court
PO Box 590
Prince Frederick, MD 20678



Pnc
3336 Wisconsin Ave NW
Washington, DC 20016



Portfolio Recovery
PO Box 12903
Norfolk, VA 23541



St. James at Accokeek HOA, Inc
c/o Stacy Pickett, Esq
264 Merrimac Court
PO Box 590
Prince Frederick, MD 20678



State of MD Central Collection Unit
300 West Preston Street
Baltimore, MD 21201



The Bierer Law Group, PA
PO Box 41667
Baltimore, MD 21203



Transworld Sys Inc/51
Pob 15273
Wilmington, DE 19850



Transworld Systems Inc
PO Box 15619
Dept 51
Wilmington, DE 19850
           Case 19-20351   Doc 20   Filed 09/06/19   Page 4 of 4



U S Dept Of Ed/Gsl/Atl
Po Box 4222
Iowa City, IA 52244
